 

Exhibit 10.3

FIRST AMENDMENT TO LEASE

One Tower Place

 

THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
the 7th day of April, 2017, by and between AP3-SF2 CT SOUTH, LLC, a Delaware
limited liability company ("Landlord") and ACHAOGEN, INC., a Delaware
corporation ("Tenant").

 

R E C I T A L S:



 

 

A.

Landlord and Tenant entered into that certain Lease dated as of August 12, 2016
(the "Lease"), whereby Landlord leases to Tenant and Tenant leases from
Landlord, certain space in the building (the "Building") located at One Tower
Place, South San Francisco, California 94080. Landlord and Tenant also executed
a commitment letter dated March 21, 2017 (the "Commitment Letter").

 

 

 

B.

By this First Amendment, Landlord and Tenant desire to memorialize Landlord's
and Tenant's obligations in the Commitment Letter pertaining to the design and
construction of a vertical exhaust system for the Building and to otherwise
modify the Lease as provided herein. Landlord and Tenant acknowledge and agree
that this First Amendment supersedes the Commitment Letter.

 

 

 

C.

Unless otherwise defined herein, capitalized terms as used herein shall have the
same meanings as given thereto in the Lease.

 

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1.

Vertical Exhaust System. Landlord, at Landlord's sole cost and expense (and with
no supervision/construction management fee to be charged by Landlord), shall
construct a vertical exhaust system in the Building serving floors 3 through 8
("Vertical Exhaust"), the design and construction of which Vertical Exhaust
shall be pursuant to the following terms and conditions:

 

 

1.1.

Design of Vertical Exhaust. The Vertical Exhaust shall be designed by Landlord's
architect after consultation with (and reasonable input from) Tenant. Tenant, in
its sole discretion may elect to retain Craig DeBrine Associates ("CRA") and
Cermak Peterka and Petersen ("CPP") as Tenant's consultants and, if Tenant
elects to retain the same, Tenant shall be solely responsible for the costs
incurred by Tenant in engaging CBA and/or CPP (or any other consultants). To the
extent Tenant or Tenant’s consultants review and approve the Preliminary Plans,
the Final Working Drawings, or the Approved Working Drawings (all as defined
below), Landlord acknowledges and agrees that Tenant and Tenant’s consultants
are doing so solely for the purpose of confirming that Tenant’s operational
needs are met, not as a designer or engineer for the purpose of identifying any
errors, omissions or inconsistencies or for ensuring that the Preliminary Plans,
Final Working Drawings, or

 



4000 SHORELINE

Achaogen, Inc. [Version 6]

 

 

852868.06/SD

374622-00004/4-4-17/MLT/bsb

 

 

-1-

 

 



--------------------------------------------------------------------------------

 

 

Approved Working Drawings satisfy any applicable laws, codes, or ordinances.
Accordingly, Landlord agrees that Tenant shall not be responsible for any such
errors, omissions or inconsistencies in the Preliminary Plans, Final Working
Drawings, or Approved Working Drawings, nor shall it be responsible in the event
such Preliminary Plans, Final Working Drawings, or Approved Working Drawings
fail to satisfy any applicable laws, codes or ordinances.

 

 

1.2.

Preliminary Plans. Within three (3) days of the full execution and delivery of
this First Amendment by Landlord and Tenant, Tenant and Tenant's consultants
shall meet with Landlord and Landlord's architect and provide Landlord and
Landlord's architect with input (the "Tenant's Input") regarding the preliminary
plans and specifications ("Preliminary Plans") for the Vertical Exhaust.
Thereafter, Landlord shall cause Landlord's architect, based on Tenant's
reasonable Input, to deliver Preliminary Plans to Tenant for Tenant's approval,
not to be unreasonably withheld. Tenant shall approve or reasonably disapprove
the Preliminary Plans thereto within five (5) business days after Landlord
delivers the Preliminary Plan to Tenant or within three (3) business days after
Landlord delivers any Preliminary Plan revisions to Tenant. This process shall
be repeated until the Preliminary Plans are mutually approved by Landlord and
Tenant. Failure of Tenant to respond to Landlord before the expiration of any
such time periods set forth above shall be deemed Tenant's approval of the
Preliminary Plans. Acting in good faith and reasonably, Landlord and Tenant
shall mutually agree on the Preliminary Plans by no later than May 1, 2017 (or
as soon thereafter as reasonably possible).

 

 

1.3.

Final Working Drawings. Based on the approved Preliminary Plans, Landlord shall
cause Landlord's architect and engineer to complete the architectural and
engineering drawings for the Vertical Exhaust, and cause the architect to
compile a fully coordinated set of architectural, structural and mechanical
working drawings in a form which is complete to allow subcontractors to bid on
the work and to obtain all applicable permits (collectively, the "Final Working
Drawings") and shall submit the same to Tenant for Tenant's approval, not to be
unreasonably withheld. The Final Working Drawings shall incorporate
modifications to the Preliminary Plans as necessary to comply with the
structural and system requirements of the Building as well as changes required
by applicable laws. Except for changes required by applicable laws, any material
Landlord modification to the Final Workings Drawings shall be subject to
Tenant's reasonable approval, not to be unreasonably withheld. Tenant shall
approve or reasonably disapprove the Final Working Drawings within five (5)
business days after Landlord delivers the same to Tenant or within three (3)
business days after Landlord delivers any Final Working Drawing revisions
thereto to Tenant; provided, however, that Tenant may only disapprove the Final
Working Drawings to the extent the same are not in substantial conformance with
the Preliminary Plans. Failure of Tenant to respond to Landlord before the
expiration of any such time periods set forth above shall be deemed Tenant's
approval of the Final Working Drawings. The Final Working Drawings, once
approved (or deemed approved) by Tenant, may be referred to herein as the
"Approved Working Drawings."

 

 

1.4.

Approved Working Drawings. Landlord shall cause the architect to submit the
Approved Working Drawings to the applicable local governmental agency for all
applicable building permits necessary to allow the Contractor (as defined
below), to commence and fully complete the construction of the Vertical Exhaust.
Tenant agrees to provide Landlord with assistance to obtain any necessary
permits so long as such assistance does not result in Tenant incurring
out-of-pocket expenses (other than costs incurred by Tenant for the

 



4000 SHORELINE

Achaogen, Inc. [Version 6]

 

 

852868.06/SD

374622-00004/4-4-17/MLT/bsb

 

 

-2-

 

 



--------------------------------------------------------------------------------

 

 

services of CBA, CPP or any other consultants or third party costs). No material
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord and Tenant, which consent
shall not be unreasonably withheld.

 

 

1.5.

Contractor. A contractor, under the supervision of and selection by Landlord,
shall construct the Vertical Exhaust (the "Contractor"). The Vertical Exhaust
shall be operational by December 31, 2017, subject to extension due to Force
Majeure delays (as defined in Section 24.17 of the Lease); Tenant Delays (as
defined below), governmental delays (including delays in Landlord obtaining a
building permit) and other causes beyond Landlord's reasonable control. If such
Vertical Exhaust is not operational by December 31, 2017 (as such date may be
subject to extension as provided above), Tenant shall, during the period from
January 1, 2018 and continuing until June 30, 2018 only (if the Vertical Exhaust
is not operational during such period), be entitled to a Base Rent abatement
equal to any actual, documented and reasonable fees ("Tenant's Costs") Tenant
incurs in connection with having Tenant's laboratory work conducted by a third
party and/or conducted in laboratory space other than the Building, but in no
event shall such Base Rent abatement exceed Fifty Thousand Dollars ($50,000.00)
per month. The Base Rent abatement provided for any given month during the Lease
Term shall be supported by paid invoices delivered by Tenant to Landlord
evidencing (to Landlord's reasonable satisfaction) Tenant's Costs and Landlord's
receipt of such paid invoices shall be a condition to Tenant receiving such Base
Rent abatement. Such Base Rent abatement shall continue until the earlier of (i)
the date the Vertical Exhaust is operational or (ii) June 30, 2018. Tenant
agrees to use reasonable efforts to mitigate Tenant's Costs should the Vertical
Exhaust not be operational by December 31, 2017 (as such date may be extended as
provided above). In the event the Vertical Exhaust is not operational by June
30, 2018, subject to extension due to Force Majeure delays and Tenant Delays,
then Tenant shall receive a twenty-five percent (25%) discount on its Base Rent
starting from July 1, 2018 (as such date may be extended as provided above). For
each additional month beyond July 31, 2018 for which the Vertical Exhaust is not
operational, Tenant shall receive an additional seven and one-half percent
(7.5%) discount on Base Rent from the prior month but in no event shall such
Base Rent discount exceed seventy percent (70%) of the Base Rent payable by
Tenant. For example, if the Vertical Exhaust system is not operational during
the entire month of July, 2018, then Tenant will be entitled to a twenty-five
percent (25%) Base Rent discount for such month. If the Vertical Exhaust system
is not operational during the entire month of August, then Tenant will be
entitled to a thirty-two and one-half percent (32.5%) Base Rent discount for
such month. All such Base Rent discounts shall be prorated for partial months.
Notwithstanding this discount, in no event shall Tenant owe less than 30% of
Base Rent. Notwithstanding anything above to the contrary, the discounts shall
only apply to the portion of the Premises occupied by Tenant and not any portion
of the Premises occupied by any Transferee under Section 14.1 of the Lease or
any special transferee pursuant to Section 14.8 of the Lease.

 

 

1.6.

Tenant Delays. As used above, the "Tenant Delay(s)" shall mean any delays caused
by any of the following:

 

 

1.6.1.

Tenant's failure to approve any matter requiring Tenant's approval within the
mutually stipulated required time, subject to any agreed extensions, except to
the extent such Tenant approval is deemed given in the absence of a timely
response;

 

 

1.6.2.

Tenant's request for changes in the Preliminary Plans and/or the Approved

 



4000 SHORELINE

Achaogen, Inc. [Version 6]

 

 

852868.06/SD

374622-00004/4-4-17/MLT/bsb

 

 

-3-

 

 



--------------------------------------------------------------------------------

 

 

Working Drawings after the first date on which both Landlord and Tenant have
approved the Preliminary Plans and/or the Final Working Drawings, except to the
extent such changes are required by any applicable local agency as a condition
of obtaining any necessary building or other permits or necessary to correct any
errors or omissions made by Landlord’s architect; and

 

 

1.6.3.

any other acts or omissions of Tenant, or its agents, or employees if such acts
or omissions are not cured within five (5) business days following Landlord's
notice to Tenant;

 

 

1.7.

Tenant's Representative. Tenant has designated Lee Swem as its sole
representative with respect to the matters set forth in this First Amendment,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this First
Amendment.

 

 

1.8.

Landlord's Representative. Landlord has designated Fritz Gutenberg as its sole
representative with respect to the matters set forth in this First Amendment,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this First
Amendment.

 

 

1.9.

Meetings. Both Landlord and Tenant shall use commercially reasonable, good
faith, efforts and all due diligence to cooperate with each other to complete
all phases of the design and construction of the Vertical Exhaust and, in that
regard, shall meet on a scheduled bi- weekly basis to be determined by Landlord
and Tenant, to discuss progress in connection with the same.

 

2.

Tenant's Occupancy of the Premises. As part of the consideration for Landlord's
execution of this First Amendment, Tenant agrees to occupy the office portion of
the Premises (and so much of the lab portion as Tenant elects) no later than
April 17, 2017 and to continue to occupy the same after such date, subject to
the terms of the Lease and First Amendment.

 

3.

Confirmation of Dates. Subject to the obligations in this First Amendment, the
parties hereby confirm that (a) the Premises are Ready for Occupancy, and (b)
the term of the Lease commenced as of March 23, 2017 for a term of ten (10)
years and six (6) months ending on September 30, 2017 (unless sooner terminated
as provided in the Lease). Tenant shall commence to pay rent as of March 23,
2017 (“Rent Commencement Date”).

 

4.

Signing Authority. Each individual executing this First Amendment on behalf of
Tenant and Landlord hereby represents and warrants that Tenant and Landlord, as
the case may be, is a duly formed and existing entity qualified to do business
in the State of California, that Tenant and Landlord have full right and
authority to execute and deliver this First Amendment and that each person
signing on behalf of Tenant and Landlord is authorized to do so.

 

5.

No Further Modification. Except as set forth in this First Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

 

 






4000 SHORELINE

Achaogen, Inc. [Version 6]

 

 

852868.06/SD

374622-00004/4-4-17/MLT/bsb

 

 

-4-

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

"LANDLORD"

AP3-SF2 CT SOUTH, LLC,

 

a Delaware limited liability company

 

 

 

By: /s/ Neil Fox

 

Name: Neil Fox

 

Its: ceo

 

 

"TENANT"

ACHAOGEN, INC., a Delaware corporation

 

By: /s/ Kenneth Hillan

 

Name: Kenneth Hillan

 

Its: CEO

 



4000 SHORELINE

Achaogen, Inc. [Version 6]

 

 

852868.06/SD

374622-00004/4-4-17/MLT/bsb

 

 

-5-

 

 

